PER CURIAM.
Appellant seeks review of two orders denying his motions requesting post-conviction relief. We reverse that portion of the Order Denying Motion for Post-Conviction Relief which summarily denied a request for credit for time allegedly spent in custody in Illinois awaiting extradition to Florida pursuant to a warrant charging a violation of probation. Appellant was sentenced for a violation of probation on April 14, 1998. His motion, filed on January 6, 1999, alleged that he should have received credit for time spent in custody in Illinois between November 12, 1997, and March 11, 1998, waiting to be returned to Florida. Contrary to the trial court’s ruling, this claim was timely. It was also appropriately raised by a postcon-viction motion. See Vanderblomen v. State, 709 So.2d 144 (Fla. 1st DCA 1998). Accordingly, we remand this claim to the trial court for consideration pursuant to the procedure outlined in Kronz v. State, 462 So.2d 450 (Fla.1985). In all other respects, the Order Denying Motion for Post-Conviction Relief and the Order Denying Motion to Correct Illegal Sentence are affirmed.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
JOANOS, WEBSTER and PADOVANO, JJ., CONCUR.